NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINA QIN; YONG MA,                              No.    16-72455

                Petitioners,                    Agency No. A205-538-339

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: IKUTA, NGUYEN, and OWENS, Circuit Judges.

      Lina Qin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision dismissing her appeal of the immigration

judge’s (“IJ”) decision denying her application (and the rider application of her

husband, Yong Ma) for asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). As the parties are familiar with the facts,

we do not recount them here. We have jurisdiction under 8 U.S.C. § 1252, and we

review adverse credibility determinations and denials of asylum, withholding, and

CAT relief for substantial evidence. Wang v. Sessions, 861 F.3d 1003, 1007 (9th

Cir. 2017). We deny the petition for review.

       Qin first challenges the adverse credibility determination. But at least three

of the four grounds the BIA cited in upholding the IJ’s adverse credibility

determination are supported by substantial evidence. First, the transcripts of Qin’s

and Ma’s testimony support the existence of inconsistencies about who received

the threats of sterilization.

       Second, substantial evidence supports the determination that contradictions

regarding the timeline of Qin’s actions prior to the abortion procedure existed

within her testimony and also between the bulk of the petitioners’ testimony on one

hand and Qin’s asylum statement and her mother’s letter on the other. Qin argues

that her written statement can be interpreted such that it is consistent with her

testimony. But because there are two plausible interpretations of her statement,

“[i]t cannot be said . . . that the evidence compels the interpretation of the evidence

advocated by the Petitioner . . . .” Jiang v. Holder, 754 F.3d 733, 740 (9th Cir.

2014), overruled on other grounds by Alam v. Garland, 11 F.4th 1133 (9th Cir.

2021).


                                           2
      Third, substantial evidence supports the finding that Qin “testified

inconsistently regarding her level of resistance when she was taken to the operating

room” and “also omitted references to resisting the family planning officials and

being restrained during the abortion procedure from her asylum statement.” Qin

argues that her testimony about her level of resistance was not inconsistent, but a

“reasonable adjudicator would not necessarily be compelled” to interpret Qin’s

testimony in the way she proposes. Lalayan v. Garland, 4 F.4th 822, 838 (9th Cir.

2021). Further, the BIA permissibly treated Qin’s omissions as probative of

credibility because a reasonable adjudicator could classify the new facts as a form

of suspicious bolstering. See Iman v. Barr, 972 F.3d 1058, 1068 (9th Cir. 2020)

(“[O]missions are probative of credibility to the extent that later disclosures, if

credited, would bolster an earlier, and typically weaker, asylum application.”).

      We need not consider the BIA’s fourth ground for upholding the adverse

credibility determination because, even if that ground is not supported by

substantial evidence, a reasonable adjudicator could find that the first three

inconsistencies justified an adverse credibility determination under the totality of

the circumstances. See Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). Although Qin argues that the inconsistencies are cherry-picked and trivial,

the BIA did not act impermissibly when it concluded that the inconsistencies were

related to the heart of the asylum claim, rendering them particularly weighty. See


                                           3
id. at 1046-47 (“Although inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight.”).

      Qin next argues that she is eligible for asylum. To the extent that she argues

that her documentary evidence alone meets her burden, substantial evidence

supports the BIA’s contrary conclusion. The BIA permissibly weighed the IJ’s

finding that some documentary evidence contained inconsistencies and its own

conclusion about the value of the abortion certificate “with other evidence of

record” to conclude that Qin was not eligible for asylum. Garland v. Dai, 141 S.

Ct. 1669, 1680 (2021). Qin alternatively argues that she is eligible for withholding

of removal, but “an applicant who is unable to show a ‘reasonable possibility’ of

future persecution [to demonstrate eligibility for asylum] ‘necessarily fails to

satisfy the more stringent standard for withholding of removal.’” Silva v. Garland,

993 F.3d 705, 719 (9th Cir. 2021) (citation omitted).

      Finally, Qin argues that she is entitled to relief under the CAT. But contrary

to her contention, the BIA did not decide her claim in an improperly cursory

manner. Rather, the BIA (and the IJ, with whom the BIA agreed) permissibly

concluded that the country conditions reports did not show that Qin faces a

particularized risk of torture. See Dhital v. Mukasey, 532 F.3d 1044, 1051-52 (9th

Cir. 2008).


                                          4
PETITION FOR REVIEW DENIED.




                       5